PER CURIAM:
Eugene W. Johnson appeals the district court order adopting the recommendation of the magistrate judge and granting the Government’s motion to dismiss Johnson’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the district court’s reasoning that Johnson did not exhaust his administrative remedies under the Federal Tort Claims Act, 28 U.S.C.A. § 2675(a) (2000). See Johnson v. United States, No. 2:05-cv-00522-WDK (E.D.Va. Mar. 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.